     6:19-cv-03576-JFA-KFM       Date Filed 12/10/20     Entry Number 137       Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                           DISTRICT OF SOUTH CAROLINA

Tyrone G. Wade,                                      C/A No. 6:19-cv-3576-JFA-KFM

                                 Plaintiff,

vs.
                                                                  ORDER
    Cheryl Werre , April Collins, D. Franke,
                 1

    Ms. Brezzle, Ms. Olds, June Smith,
    Warden M. Stephen,

                                Defendants.


         Plaintiff Tyrone G. Wade, (“Plaintiff”) a self-represented state prisoner, brings this

action pursuant to 42 U.S.C. § 1983 alleging violations of his constitutional rights. In

accordance with 28 U.S.C. § 636(b) and Local Civil Rule 73.02(B)(2) (D.S.C.), the case

was referred to the Magistrate Judge for pretrial proceedings.

         On March 9, 2020, Plaintiff’s second amended complaint was entered on the docket.

(ECF No. 25). Thereafter, defendants Head Nurse Cheryl Werre (“Head Nurse Werre”),

Nurse D. Franke (“Nurse Franke”), and Warden M. Stephan’s (“Warden Stephan”)

(collectively “defendants”) then moved for summary judgment pursuant to Rule 56 of the

Federal Rules of Civil Procedure. (ECF No. 75). After reviewing the motion and response

thereto, the Magistrate Judge assigned to this action 2 prepared a thorough Report and


1
  The record shows that the defendant’s name is Cheryl Werre, rather than Cheryl Luerre. (ECF
No. 75).
2
  The Magistrate Judge’s review is made in accordance with 28 U.S.C. § 636(b)(1)(B) and Local
  Civil Rule 73.02(B)(2)(d) (D.S.C.). The Magistrate Judge makes only a recommendation to this
  Court. The recommendation has no presumptive weight, and the responsibility to make a final
  determination remains with the Court. Mathews v. Weber, 423 U.S. 261 (1976).
  6:19-cv-03576-JFA-KFM         Date Filed 12/10/20     Entry Number 137       Page 2 of 3




Recommendation (“Report”). (ECF No. 122). Within the Report, the Magistrate Judge

opines that Head Nurse Werre, Nurse Franke, and Warden Stephan’s motion for summary

judgment should be granted. The Report sets forth, in detail, the relevant facts and

standards of law on this matter, and this Court incorporates those facts and standards

without a recitation.

       Plaintiff was advised of his right to object to the Report, which was entered on the

docket on November 13, 2020. Id. The Magistrate Judge required objections, if any, to be

filed by November 30, 2020. Id. None of the parties submitted any objections and the time

for doing so has expired. Thus, this matter is ripe for review.

       A district court is only required to conduct a de novo review of the specific portions

of the Magistrate Judge’s Report to which an objection is made. See 28 U.S.C. § 636(b);

Fed. R. Civ. P. 72(b); Carniewski v. W. Virginia Bd. of Prob. & Parole, 974 F.2d 1330 (4th

Cir. 1992). In the absence of specific objections to portions of the Magistrate’s Report, this

Court is not required to give an explanation for adopting the recommendation. See Camby

v. Davis, 718 F.2d 198, 199 (4th Cir. 1983).

       Here, each party has failed to raise any objections and therefore this Court is not

required to give an explanation for adopting the recommendation. A review of the Report

indicates that the Magistrate Judge correctly concluded that Defendants’ motion for

summary judgment should be granted.

       After carefully reviewing the applicable laws, the record in this case, and the Report,

this Court finds the Magistrate Judge’s recommendation fairly and accurately summarizes

the facts and applies the correct principles of law. Accordingly, this Court adopts the

                                               2
  6:19-cv-03576-JFA-KFM       Date Filed 12/10/20   Entry Number 137    Page 3 of 3




Magistrate Judge’s Report and Recommendation and incorporates it herein by reference.

(ECF No. 122). Consequently, Defendants’ motion (ECF No. 75) is granted. Accordingly,

Defendants Head Nurse Werre, Nurse Franke, and Warden Stephan are dismissed from

this action with prejudice.

IT IS SO ORDERED.



December 10, 2020                                    Joseph F. Anderson, Jr.
Columbia, South Carolina                             United States District Judge




                                          3
